Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “pone” in line 6 should be changed to “one”. In addition, the phrase “a defined” should be changed “is defined” in line 14.  
Claims 5 and 13 are objected to because of an informality: the word “both” in line 5 should be changed to “all”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites an internal conical surface of the internal conic configuration of the internal thread (6) and an external conical surface of the external conic configuration of the external thread (9) mutually bear each other. It is unclear if the internal and external conical surfaces are referring to the previously introduced left or right conical surfaces and the conic surface. Or if additional conical surfaces are being introduced. 
Claim 7 recites the screw thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and a circular arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the external thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the external thread can have the structure recited in claim 1 and also be triangular, trapezoidal, sawtooth, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a saw tooth shape differently than one of skill in the art would generally interpret a sawtooth shape.
Claims 2-6 and 10-13 are rejected for depending from claim 1. 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure of an internal thread of an asymmetric bidirectional tapered thread in an olive-like shape and a screw thread, an external thread (9) formed of the screw thread and the internal thread (6) being in mutual threaded fit, wherein the asymmetric bidirectional tapered thread of the internal thread comprises at least pone unit thread segment that defines and circumferentially delimits a helical asymmetric bidirectional tapered hole (41) in the olive-like shape (93), having an enlarged middle and two reduced ends; a thread configuration of the internal thread (6) is defined by the helical asymmetric bidirectional tapered hole (41) on an internal surface of a cylindrical body (2) and the thread configuration of the internal thread includes a hollow interior in the form of a void space, and a thread body of the external thread (9) comprises a helical tapered body (7) formed in a way that the thread body of the external thread (9) on an external surface of a columnar body (3) is assimilated by the asymmetric bidirectional tapered thread of the internal thread (6) due to engaging contact with the asymmetric bidirectional tapered thread of the internal thread (6), and the thread body of the external thread (9) is in the form of a physical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive-like shape with a larger diameter middle and smaller diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43).
In the embodiment disclosed in McKewan, the internal thread comprises symmetric flanks and the external thread comprises asymmetric flanks so that a clearance between the following flanks 21/27 is provided (figs. 2-4, col. 1 line 52 – col. 3 line 19). Thus, McKewan fails to explicitly teach the flanks of the internal thread being asymmetrical, a left taper (95) and a right taper (96) that are different in taper size, wherein the left taper (95) and the right taper (96) are arranged such that a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper. This would have been obvious in view of a separate teaching of McKewan.
McKewan teaches to change the angle of one of the following flanks to provide a clearance therebetween (col. 1 lines 5-13). While the drawings illustrate the following flank on the external thread is changed, McKewan teaches that the following flank on the internal thread can be changed instead (Abstract). In addition, changing the following flank of the internal thread will provide the same benefit/outcome as changing the following flank of the external thread, i.e. providing a clearance between the following flanks. Thus, it would be obvious to merely reverse which following flanks angle is changed such that the external thread comprises the symmetric thread and the internal thread comprises the asymmetric thread (MPEP 2144.04(VI)(A) also states that mere reversal of parts is obvious).
McKewan further teaches the left taper (95) formed by a left conical surface of the asymmetric bidirectional tapered thread of the internal thread (6) corresponds to a first taper angle (a 1), and the right taper (96) formed by a right conical surface of the asymmetric bidirectional taper thread of the internal thread (6) corresponds to a second taper angle (a2), and the left taper (95) and the right taper (96) are opposite in direction and are different in taper size. As detailed above, the symmetric and asymmetric threads of McKewan were reversed such that the internal thread comprises the asymmetric flanks.
McKewan teaches the external thread comprising the external conic configuration 17’ between two converging flanks 19/21 that bears on the internal conic configuration 23 of the internal thread such that engagement between the two deforms and assimilates the external conic configuration (figs. 2-4, col. 2 lines 9-41). This structure reads on the limitations of: the helical tapered body (7) of thread body of the external thread (9) comprises two flanks converging toward each other to define an apex coextensive with the helical tapered body, the helical tapered body being provided with a conic surface formed along the apex and sloped in a way different from the two flanks, such that the physical body of the helical tapered body (7) provides an external conic configuration of a cone by means of the conic surface of the helical tapered body; the void space of the helical asymmetric bidirectional tapered hole (41) defined by the asymmetric bidirectional tapered thread of the internal thread (6) provides an internal conic configuration matching the external conic configuration, wherein the internal thread (6) and the external thread (9) are in thread fit to form a thread pair extending helically, wherein the cone formed of the external thread (9) is housed in the helical asymmetric bidirectional tapered hole until of the internal thread (6) by means of the external and internal conic configurations being fit to each other in an axial direction of a central axis of the cylindrical body (2) to form a conic configuration pair coaxial with the central axis of the cylindrical body, wherein an internal conical surface of the internal conic configuration of the internal thread (6) and an external conical surface of the external conic configuration of the external thread (9) mutually bear each other.
Claim 7 recites the screw thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and a circular arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 11 recites the left taper (95) is greater than the right taper (96), and the first taper angle (a 1) is greater 0 and less than 53 and the second taper angle (a2) is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) with respect to a line normal to the central axis (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two).
Claim 12 recites the left taper (95) is greater than the right taper (96), and the first taper angle (a 1) is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) with respect to a line normal to the central axis (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two). Thus, with respect to the central axis, the left taper will have an angle of 56 degrees.
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of McKewan.
Claim 1 recites a connection structure of an internal thread of an asymmetric bidirectional tapered thread in an olive-like shape and a screw thread, an external thread (9) formed of the screw thread and the internal thread (6) being in mutual threaded fit, wherein the asymmetric bidirectional tapered thread of the internal thread comprises at least pone unit thread segment that defines and circumferentially delimits a helical asymmetric bidirectional tapered hole (41) in the olive-like shape (93), having an enlarged middle and two reduced ends; a thread configuration of the internal thread (6) is defined by the helical asymmetric bidirectional tapered hole (41) on an internal surface of a cylindrical body (2) and the thread configuration of the internal thread includes a hollow interior in the form of a void space, and a thread body of the external thread (9) comprises a helical tapered body (7) formed in a way that the thread body of the external thread (9) on an external surface of a columnar body (3) is assimilated by the asymmetric bidirectional tapered thread of the internal thread (6) due to engaging contact with the asymmetric bidirectional tapered thread of the internal thread (6), and the thread body of the external thread (9) is in the form of a physical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive-like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical nut (fig. 4, para. [0024]). Lu teaches that one of the internal and external threads is symmetric and the other one is asymmetric (paras. [0025]-[0026]), and that the external thread can deform when in thread fit (para. [0027]).
However, Lu fails to explicitly teach the flanks of the internal thread being asymmetrical, a left taper (95) and a right taper (96) that are different in taper size, wherein the left taper (95) and the right taper (96) are arranged such that a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches one thread to have symmetrical flanks 25 & 27 and the other thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the external thread comprises a portion 17 parallel to the opposite flank it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform, which keeps the load on portion 17 for optimum resistance to the effects of vibration (col. 1 line 62 – col. 2 line 40). McKewan further teaches that the following flank of either the internal thread or external thread can be modified to provide the clearance between the following flanks (Abstract).
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations. Both Lu and McKewan teach one thread to have a first thread, which has symmetric flanks, and a second thread, which has asymmetric flanks, and wherein the external thread is configured to deform upon contact with the internal thread. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the external thread. To do this, a following flank of the internal or external thread is modified to provide a clearance between the following flanks, and, a crest portion 17 of the external thread with an surface parallel to a surface of the internal thread so that the crest portion gets deformed along the parallel surface of the internal thread. Thus, in order to keep more load at the crest of the external thread for optimum resistance to vibration, it would be obvious to modify the threads of Lu such that a clearance is formed between the following flanks by modifying the angle of the following flank of the internal thread, and the external thread comprises a crest portion as taught by McKewan with an surface parallel to the internal following flank, such that the crest portion deforms along the internal following flank when torque is applied. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Given the above modification, changing the angle of the following flank of the internal thread will provide the internal thread with asymmetric threads. In addition, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two). 
Claim 1 also recites the left taper (95) formed by a left conical surface of the asymmetric bidirectional tapered thread of the internal thread (6) corresponds to a first taper angle (a 1), and the right taper (96) formed by a right conical surface of the asymmetric bidirectional taper thread of the internal thread (6) corresponds to a second taper angle (a2), and the left taper (95) and the right taper (96) are opposite in direction and are different in taper size. As detailed above, the internal thread comprises left and right conical surfaces having differing tapers and are opposite in direction.
As detailed in the modification in view of McKewan above, the external thread comprises two converging flanks with a crest portion that deforms upon contact with the following flank of the internal thread, thereby forming a conical crest portion (figs. 2-4 of McKewan). This structure reads on the limitations of claim 1, of, the helical tapered body (7) of thread body of the external thread (9) comprises two flanks converging toward each other to define an apex coextensive with the helical tapered body, the helical tapered body being provided with a conic surface formed along the apex and sloped in a way different from the two flanks, such that the physical body of the helical tapered body (7) provides an external conic configuration of a cone by means of the conic surface of the helical tapered body; the void space of the helical asymmetric bidirectional tapered hole (41) defined by the asymmetric bidirectional tapered thread of the internal thread (6) provides an internal conic configuration matching the external conic configuration, wherein the internal thread (6) and the external thread (9) are in thread fit to form a thread pair extending helically, wherein the cone formed of the external thread (9) is housed in the helical asymmetric bidirectional tapered hole until of the internal thread (6) by means of the external and internal conic configurations being fit to each other in an axial direction of a central axis of the cylindrical body (2) to form a conic configuration pair coaxial with the central axis of the cylindrical body, wherein an internal conical surface of the internal conic configuration of the internal thread (6) and an external conical surface of the external conic configuration of the external thread (9) mutually bear each other.
Claim 2 recites the asymmetric bidirectional tapered thread of the internal thread (6) comprises the left conical surface that comprises a first helical conical surface (421) of the helical asymmetric bidirectional tapered hole, and the right conical surface that comprises a second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, the first and second helical conical surfaces jointly forming a bidirectional tapered hole conical surface (42). As illustrated in fig. 4 of Lu, the internal threads form left and right conical surfaces. Lu et al. fail to explicitly teach the internal thread defining an internal helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. McKewaan teaches that the transition between adjacent flanks and adjacent threads can angular. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an internal helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole that defines a bidirectional helical conical surface, corresponds to a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along the central axis of the cylindrical body (2) while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two right-angled trapezoids, the lower bottom sides being identical, the two right-angled trapezoids having upper bottom sides that are identical and the right-angled sides that are different, wherein the right-angled sides of the right-angled trapezoids coincide with the central axis of the cylindrical body (2). As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    514
    468
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 3 recites a distance that the right-angled trapezoid union axially moves along the central axis for the right-angled trapezoid union rotating about the rotation center for a full circle of 360 degrees is equal to at least one time a sum of the lengths of right-angled sides of the two right-angled trapezoids. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 4 recites a distance that the right-angled trapezoid union axially moves along the central axis for the right-angled trapezoid union rotating about the rotation center for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface, which respectively comprise the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, and the internal helical line (5) of the asymmetric bidirectional tapered thread of the internal thread (6) are both continuous helical surfaces; and the conical surface (72) of the tapered body (7) of the external thread (9) is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the thread configuration of the internal thread (6) is formed by symmetrically and oppositely joining lower bottom surfaces of two tapered holes, the lower bottom surfaces being identical, the two tapered holes having upper top surfaces that are identical, cone heights of the two tapered holes being different, wherein the upper top surfaces are disposed on two ends of the bidirectional tapered holes (41) to form an the asymmetric bidirectional tapered thread (1) in the olive-like shape (93), wherein the upper top surfaces are respectively joined to upper top surfaces of adjacent bidirectional tapered holes (41) so as to form the asymmetric bidirectional thread of the internal thread (6) in the olive- like shape (93). As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the internal threads of Lu is formed by two conical surfaces that define truncated cone bodies that are connected at bottom sides and have upper sides that are connected to upper sides of holes of adjacent threads. 
Claim 7 recites the screw thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and a circular arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread.
Claim 11 recites the left taper (95) is greater than the right taper (96), and the first taper angle (a 1) is greater 0 and less than 53 and the second taper angle (a2) is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) with respect to a line normal to the central axis (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two).
Claim 12 recites the left taper (95) is greater than the right taper (96), and the first taper angle (a 1) is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, the following flank of the internal thread, i.e. the left flank, has a greater taper angle (34 degrees) than the right flank (30 degrees) with respect to a line normal to the central axis (McKewan, fig. 2, col. 1 line 62 – col. 2 line 8, wherein reversing which following flank is modified will make the internal following flank 34 degrees and the external following flank 30 degrees in order to keep the disclosed 4 degrees difference between the two). Thus, with respect to the central axis, the left taper will have an angle of 56 degrees.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claim 10, Lu et al. fail to explicitly teach the internal thread (6) comprises that a single-pitch thread body is an incomplete tapered geometry, such that is-the single-pitch thread body is an incomplete unit thread. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Lu et al. and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 1 above, and further in view of CN105443546A (“You”).
Regarding claim 13, Lu et al. fail to explicitly teach the left conical surface and the right conical surface, which respectively comprise the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, and the internal helical line (5) of the asymmetric bidirectional tapered thread of the internal thread (6) are both non-continuous helical surfaces; and the conical surface (72) of the tapered body (7) of the external thread (9) is a non-continuous helical surface. However, this would have been obvious in view of You.
You is also directed to a bolt and nut connection wherein there is an interference fit between the threads (figs. 1-3, paras. [0002], [0032] & [0035], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches that the flanks of the tapered internal thread can be continuous or non-continuous (paras. [0011], [0021], [0033] & [0066]).
In this case, both Lu et al. and You teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, You teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and/or internal threads of Lu et al. such that the threads are discontinuous.
Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105443546A (“You”) in view of Lu.
Claim 1 recites a connection structure of an internal thread of an asymmetric bidirectional tapered thread in an olive-like shape and a screw thread, an external thread (9) formed of the screw thread and the internal thread (6) being in mutual threaded fit, wherein the asymmetric bidirectional tapered thread of the internal thread comprises at least pone unit thread segment that defines and circumferentially delimits a helical asymmetric bidirectional tapered hole (41) in the olive-like shape (93), having an enlarged middle and two reduced ends; a thread configuration of the internal thread (6) is defined by the helical asymmetric bidirectional tapered hole (41) on an internal surface of a cylindrical body (2) and the thread configuration of the internal thread includes a hollow interior in the form of a void space, and a thread body of the external thread (9) comprises a helical tapered body (7) formed in a way that the thread body of the external thread (9) on an external surface of a columnar body (3) is assimilated by the asymmetric bidirectional tapered thread of the internal thread (6) due to engaging contact with the asymmetric bidirectional tapered thread of the internal thread (6), and the thread body of the external thread (9) is in the form of a physical body. You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches the internal thread comprising left and right tapered surfaces 12/22, wherein when interpreting adjacent crests as the ends of a single internal thread, the threads form an olive-shape with an enlarged middle and two reduced ends (fig. 2). 
In addition, each thread comprises the left taper 21 with an angle less than the right taper 22 with respect the central axis (fig. 2). Thus, You teaches the flanks of the internal thread being asymmetrical, a left taper (95) and a right taper (96) that are different in taper size, wherein the left taper (95) and the right taper (96) are arranged such that a first one of the left taper (95) and the right taper (96) is greater than a second one of the left taper (95) and the right taper; the left taper (95) formed by a left conical surface of the asymmetric bidirectional tapered thread of the internal thread (6) corresponds to a first taper angle (a 1), and the right taper (96) formed by a right conical surface of the asymmetric bidirectional taper thread of the internal thread (6) corresponds to a second taper angle (a2), and the left taper (95) and the right taper (96) are opposite in direction and are different in taper size. 
You teaches the internal and external threads being in interference fit (paras. [0032] & [0034]-[0035]). You further teaches the external thread comprising two flanks that define a surface at the tip of the thread (fig. 6). However, You fails to explicitly teach the helical tapered body (7) of thread body of the external thread (9) comprises two flanks converging toward each other to define an apex coextensive with the helical tapered body, the helical tapered body being provided with a conic surface formed along the apex and sloped in a way different from the two flanks, such that the physical body of the helical tapered body (7) provides an external conic configuration of a cone by means of the conic surface of the helical tapered body; the void space of the helical asymmetric bidirectional tapered hole (41) defined by the asymmetric bidirectional tapered thread of the internal thread (6) provides an internal conic configuration matching the external conic configuration, wherein the internal thread (6) and the external thread (9) are in thread fit to form a thread pair extending helically, wherein the cone formed of the external thread (9) is housed in the helical asymmetric bidirectional tapered hole until of the internal thread (6) by means of the external and internal conic configurations being fit to each other in an axial direction of a central axis of the cylindrical body (2) to form a conic configuration pair coaxial with the central axis of the cylindrical body, wherein an internal conical surface of the internal conic configuration of the internal thread (6) and an external conical surface of the external conic configuration of the external thread (9) mutually bear each other. This would have been obvious in view of Lu. 
Lu also teaches external and internal threads in interference fit (paras. [0005] & [0026]). Lu teaches that it is known and predictable to make one of the threads less rigid such that the interference fit occurs due to deformation of the less rigid thread (paras. [0027]-[0029]).
In this case, both You and Lu are directed to threads in interference fit. Given the teachings of Lu, it would be obvious to modify the external thread of You such that it were less rigid than the internal thread so that the external thread deforms upon engagement with the internal thread.
Given the above modification, since the tip of the external thread of You contacts a tapered surface of the internal thread (fig. 6), apply torque during the screwing in process will deform the tip of the external thread and make it take the shape of the internal thread it contacts, i.e. it will form a conical shape matching the taper of the internal thread.
Claim 2 recites the asymmetric bidirectional tapered thread of the internal thread (6) comprises the left conical surface that comprises a first helical conical surface (421) of the helical asymmetric bidirectional tapered hole, and the right conical surface that comprises a second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, the first and second helical conical surfaces jointly forming a bidirectional tapered hole conical surface (42) and an internal helical line. As illustrated in fig. 2 of You, the internal thread comprises left and right tapered surfaces 12/22 that are helical and that meet at a connection point, i.e. internal helical line.
Claim 2 further recites a shape formed by the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole that defines a bidirectional helical conical surface, corresponds to a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union when the right-angled trapezoid union axially moves at a constant speed along the central axis of the cylindrical body (2) while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two right-angled trapezoids, the lower bottom sides being identical, the two right-angled trapezoids having upper bottom sides that are identical and the right-angled sides that are different, wherein the right-angled sides of the right-angled trapezoids coincide with the central axis of the cylindrical body (2). As illustrated in annotated fig. 2 of the You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image2.png
    714
    643
    media_image2.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]). 
Regarding claim 3, You further teaches a distance that the right-angled trapezoid union axially moves along the central axis for the right-angled trapezoid union rotating about the rotation center for a full circle of 360 degrees is equal to at least one time a sum of the lengths of right-angled sides of the two right-angled trapezoids (figs. 1-3, para. [0033]). 
Regarding claim 4, You further teaches a distance that the right-angled trapezoid union axially moves along the central axis for the right-angled trapezoid union rotating about the rotation center for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids (figs. 1-3, para. [0033]). 
Regarding claim 5, You further teaches the left conical surface and the right conical surface, which respectively comprise the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, and the internal helical line (5) of the asymmetric bidirectional tapered thread of the internal thread (6) are both continuous helical surfaces; and the conical surface (72) of the tapered body (7) of the external thread (9) is a continuous helical surface (paras. [0015], [0021], [0033] & [0036]).
Claim 6 recites the thread configuration of the internal thread (6) is formed by symmetrically and oppositely joining lower bottom surfaces of two tapered holes, the lower bottom surfaces being identical, the two tapered holes having upper top surfaces that are identical, cone heights of the two tapered holes being different, wherein the upper top surfaces are disposed on two ends of the bidirectional tapered holes (41) to form an the asymmetric bidirectional tapered thread (1) in the olive-like shape (93), wherein the upper top surfaces are respectively joined to upper top surfaces of adjacent bidirectional tapered holes (41) so as to form the asymmetric bidirectional thread of the internal thread (6) in the olive- like shape (93). Each of the tapered surfaces of the internal thread delimits a hole having a truncated cone shape. As illustrated in annotated fig. 2 of You provided in the rejection to claim 2 above, the holes are connected at lower surfaces of the holes and the upper surfaces connect to upper surfaces of holes of adjacent threads. Further, since the tapers have different sizes the holes will have different heights.
Regarding claim 7, You further teaches the screw thread comprises one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and a circular arc thread (fig. 6, para. [0032]).
Regarding claim 13, You further teaches the left conical surface and the right conical surface, which respectively comprise the first helical conical surface (421) of the helical asymmetric bidirectional tapered hole and the second helical conical surface (422) of the helical asymmetric bidirectional tapered hole, and the internal helical line (5) of the asymmetric bidirectional tapered thread of the internal thread (6) are both non-continuous helical surfaces; and the conical surface (72) of the tapered body (7) of the external thread (9) is a non-continuous helical surface (paras. [0015], [0021], [0033] & [0036]).

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered.  The examiner agrees that the claims as amended overcome the drawing objections and 112(a) rejections. The previous drawing objections and 112(a) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”